Exhibit 10.16

 

Dated 27 April 2005

 

LEARNING TREE INTERNATIONAL LIMITED (1)

 

TO

 

BOMBARDIER TRANSPORTATION UK LIMITED (2)

 

Counterpart

 

LEASE

 

OF

 

PART 4TH FLOOR, EUSTON HOUSE,

24 EVERSHOLT STREET, LONDON NW1

 

--------------------------------------------------------------------------------

 

    TERM:    :      10 Years     FROM    :      27 April 2005     BASIC RENT   
:     

£181,521 Basic Rent

Amount (subject to review)

 

--------------------------------------------------------------------------------

 

LOGO [g95636img-1.jpg]



--------------------------------------------------------------------------------

Contents

 

Clause


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1    Definitions and Interpretation    1 2    Demise and Rent    6 3    Tenant’s
Covenants    7 4    Landlord’s Covenants    7 5    Forfeiture    7 6   
Miscellaneous    8 7    Sections 24-28 Landlord and Tenant Act 1954    10
Schedule 1 The Property    11 Schedule 2 Part 1 - Rights granted in common    12
Schedule 3 Part 1 - Exceptions and Reservations    13 Part 2 - Title Matters   
14 Schedule 4 Review of Basic Rent    15 Schedule 5 Insurance    17 1   
Landlord’s Insurance Obligations    17 2    Tenant’s Insurance Obligations    17
3    Rent Cesser    17 4    Vitiation of Insurance    17 5    Determination   
18 6    Arbitration    18 Schedule 6 Tenant’s Covenants    19 1    To pay Rent
   19 2    To pay Outgoings    19 3    Repair and Decoration    19 4    Yielding
up on Determination    20 5    Use    21 6    Alterations    21 7    Signs    21
8    Dealings with the Property    22 9    Legal Obligations and Necessary
Consents    24 10    Conduits and Plant    25



--------------------------------------------------------------------------------

11    Overloading and Damage    25 12    Rights and Easements    26 13   
Regulations    26 14    Entry by Landlord    26 15    Costs    26 16    Loss of
Guarantor    27 17    Title Matters    27 Schedule 7 Landlord’s Covenants    28
1    Quiet Enjoyment    28 2    Superior Lease    28 3    Provision of Services
   28 Schedule 8 Services and Service Charge    29 1    Basic Services    29 2
   Additional Services    29 3    Service Costs    29 4    Calculation and
Payment of Service Charge    30 Schedule 9 Regulations    32 Annexures Property
Plan
Site Plan
Schedule of Condition



--------------------------------------------------------------------------------

THIS LEASE made on 27 April 2005 BETWEEN:

 

(1) LEARNING TREE INTERNATIONAL LIMITED a company incorporated in England and
Wales number 1392643 whose registered office is at Mole Business Park,
Leatherhead, Surrey KT22 7AD (“the Landlord”).

 

(2) BOMBARDIER TRANSPORTATION UK LIMITED a company incorporated in England and
Wales number 02235994 whose registered office is at Litchurch Lane, Derby,
Derbyshire DE24 8AD (“the Tenant”).

 

WITNESSES as follows:

 

1 Definitions and Interpretation

 

1.1 In this Lease unless the context otherwise requires the following
expressions shall have the following meanings:

 

“Additional Services” means the services listed in paragraph 2 of schedule 8 as
from time to time altered (if at all) under clause 6.9;

 

“Assignment” means the execution of a deed of transfer of the Lease or of any
underlease granted under it in accordance with the provisions of paragraph 8.3
of schedule 6 whether or not that transfer is subsequently registered at H M
Land Registry;

 

“Authority” means any statutory, public, local or other authority or any court
of law or any government department or any of their duly authorised officers;

 

“Basic Rent” means up to but excluding the Rent Commencement Date a peppercorn
(if demanded) and from and including that date one hundred and eighty one
thousand five hundred and twenty one pounds (£181,521) per annum as from time to
time reviewed under schedule 4 or otherwise altered;

 

“Basic Services” means the Services listed in paragraph 1 of schedule 8 as from
time to time altered (if at all) under clause 6.9;

 

“Building” means the building and external areas known as Euston House, 24
Eversholt Street, London NW1 shown for identification purposes only edged in
blue on the Site Plan and any or every part of that building and everything
attached to it or used for its benefit;

 

“Common Parts” means all parts of the Building from time to time provided for
the common use of more than one of the tenants or occupiers of the Building and
their visitors including without limitation any of the following which fall
within this definition: vehicular and pedestrian accesses, passages, stairways,
circulation areas, lifts, escalators, landscaped areas, loading bays, fire
escapes, toilet facilities, storage areas, refuse collection and disposal areas;

 

“Conduits” means sewers, drains, pipes, wires, cables, ducts, gutters, fibres,
and any other medium for the passage or transmission of soil, water, gas,
electricity, air, smoke, light, information or other matters and includes where
relevant ancillary equipment and structures;

 

“Connected Person” means any person, firm or company which is connected with the
Tenant for the purposes of Section 839 Income and Corporation Taxes Act 1988;

 

“Consent” means an approval, permission, authority, licence or other relevant
form of approval given by the Landlord in writing;

 

“Determination” means the end of the Term however that occurs;

 

“Enactment” means:

 

  (a) any Act of Parliament; and

 

  (b)

any European Community or other supranational legislation or decree having the
force of law in the United Kingdom,



--------------------------------------------------------------------------------

 

and references (whether specific or general) to any Enactment include:

 

  (i) any subordinate legislation made under it;

 

  (ii) any provision which it has superseded or re-enacted (whether with or
without modification; and

 

  (iii) any provision superseding or re-enacting it (whether with or without
modification);

 

“Environment” means “the environment” as defined in the Environmental Protection
Act 1990;

 

“Environmental Damage” means any reduction in value of the Landlord’s interest
in the Property or the Building or any damage to human health or the environment
arising from the Property which would constitute a breach of any Legal
Obligation or give rise to a civil claim for damages;

 

“Estimated Service Charge” means the Landlord’s estimate of the Service Charge
which will be payable by the Tenant during a Service Charge Period;

 

“Group Company” means any company of which the Tenant is a Subsidiary or which
has the same Holding Company as the Tenant where Subsidiary and Holding Company
have the meanings given to them by section 736 Companies Act 1985;

 

“Hazardous Material” means all and any material and/or substances which are
harmful or potentially harmful to human health property or the Environment or
which are otherwise toxic noxious dangerous or deleterious;

 

“Insurance Charge” means the Percentage of the cost to the Landlord of effecting
and maintaining the Insurance Policies including where relevant the cost of
assessing any insured amounts and any sums payable to any Superior Landlord in
respect of insurance maintained by it which shall include any expenses and
valuation costs which the Superior Landlord is entitled to recover from the
Landlord under the terms of the Superior Lease;

 

“Insurance Policies” means the insurance policy or policies maintained by the
Landlord or any Superior Landlord in respect of the Building covering damage by
Insured Risks, Loss of Rent, public liability and other matters;

 

“Insured Risks” means the risks of fire, storm, tempest, flood, lightning,
explosion, terrorism and in peace time aircraft and articles dropped therefrom,
malicious damage, impact, plant and machinery cover overflowing of tanks,
bursting of pipes and such other risks as the Superior Landlord or Landlord
shall from time to time insure (subject in all cases to any excesses exclusions
and limitations imposed by the insurers or underwriters) except always such
risks as cannot reasonably be insured by the Landlord or Superior Landlord on
satisfactory terms or at a reasonable premium or as the Landlord or the Superior
Landlord’s insurers or underwriters have refused to insure.

 

“Insurers” means the underwriters or insurance office with whom the Insurance
Policies are effected;

 

“Interest Rate” means three percent above the base lending rate from time to
time of The Royal Bank of Scotland plc or such other bank as the Landlord may
from time to time nominate or if that base lending rate cannot be ascertained
then three percent above such other rate as the Landlord may reasonably specify
and where and whenever interest is payable at or by reference to the Interest
Rate it shall be calculated on a daily basis and compounded on the Quarter Days;

 

“Landlord” includes the immediate reversioner to this Lease from time to time;

 

“Lease” means this underlease and includes where relevant any deed of variation,
licence, Consent or other document supplemental to or associated with this
Lease;

 

“Legal Obligation” means any obligation from time to time created by any
Enactment or Authority which relates to the Building or its use and includes
without limitation obligations imposed by any Necessary Consent;

 

2



--------------------------------------------------------------------------------

“Lettable Area” means a part of the Building designed or intended for letting or
exclusive occupation (except in connection with the management of the Building),
the boundaries of any Lettable Area being determined in the same manner as the
boundaries of the Property under schedule 1;

 

“Loss of Rent” means loss of all Basic Rent or other income from the Building
due to damage or destruction by any of the Insured Risks for a minimum period of
three years having regard to potential increases in that income as a result of
lettings, rent reviews or other matters which may occur;

 

“Managing Agent” means any party from time to time appointed by the Landlord to
manage the Building (who may be an employee of the Landlord);

 

“Necessary Consents” means planning permission and all other consents, licences,
permissions and approvals whether of a public or private nature which shall be
relevant in the context;

 

“Open Market Rent” means the best rent which might reasonably be expected to be
paid (after the expiry of any rent free period for fitting out purposes) by a
willing tenant to a willing landlord for a letting of the whole of the Property
in the open market with vacant possession and without a fine or premium for a
term of ten years commencing on the relevant Review Date and upon the terms of
this Lease (except as to the amount of the Basic Rent but including the
provisions for rent review) and upon the assumptions that:

 

  (a) there has been a reasonable period in which to negotiate the terms of the
letting taking into account the nature of the Property and the state of the
market;

 

  (b) no account will be taken of any additional rent which might be offered by
a prospective tenant with a special interest;

 

  (c) all the covenants contained in this Lease have been complied with;

 

  (d) if the Property or the Building or any access or essential services to
them have been destroyed or damaged they have been fully restored;

 

  (e) the Property complies with all Legal Obligations and may lawfully be used
for the purpose permitted by this Lease and any other purpose within the same
class as that purpose under the Town and Country Planning (Use Classes) Order
1987; and

 

  (f) the Property is fit for immediate occupation and use,

 

but disregarding:

 

  (i) any effect on rent of the fact that the Tenant, any undertenant or any of
their respective predecessors in title has been or is in occupation of the
Property;

 

  (ii) any goodwill attached to the Property by reason of the carrying on of the
business of the Tenant any undertenant or their respective predecessors in
title;

 

  (iii) any effect on rent of any improvement to the Premises which

 

  (A) was carried out by and at the expense of the Tenant or a permitted
undertenant or any of their respective predecessors in title; and

 

  (B) was not carried out pursuant to an obligation to the Landlord or its
predecessors in title; and

 

  (C) was carried out with Consent where required under this Lease; and

 

  (D) was carried out and completed during the Term or during any period of
occupation immediately before the start of the Term under a licence or agreement
for lease; and

 

  (E) cannot give rise to any liability on the part of the Landlord to pay
compensation

 

3



--------------------------------------------------------------------------------

  (iv) any work carried out to the Property which diminishes the rental value of
the Property at the relevant Review Date; and

 

  (v) any actual or potential obligation on the Tenant or any undertenant to
reinstate alterations or additions to the Property.

 

“Outgoings” means all rates, taxes, charges, duties, assessments, impositions
and outgoings of any nature which are at any time during the Term payable either
by the owner or occupier of property and includes charges for electricity, gas,
water, sewerage, telecommunications and other services rendered to or consumed
by the relevant property but excludes tax payable by the Landlord on the receipt
of the Basic Rent or on any dealings with its reversion to this Lease and input
Value Added Tax suffered by the Landlord in respect of the Building;

 

“Percentage” means a fair proportion as conclusively determined by the Landlord
but which in the absence of special circumstances will be substantially the same
as the proportion which the net internal area of the Property bears to the net
internal area of all the Lettable Areas at the relevant time subject to
adjustment under clause 6.7;

 

“Permitted Use” means use as offices within the meaning of Class B1(a) of the
Town and Country Planning (Use Classes) Order 1987;

 

“Plant” means the plant, equipment and machinery from time to time in or on the
Building including without limitation lifts, hoists, generators, and equipment
for air-conditioning ventilation, heating, cooling, fire alarm, fire prevention
or fire control communication and security;

 

“President” means the President from time to time of the Royal Institution of
Chartered Surveyors or any person authorised at the relevant time to act on his
behalf;

 

“Property” means that part of the Building described in schedule 1 and all
additions and improvements made to it and references to the Property shall
include reference to any part of it;

 

“Property Plan” means the attached plan marked as such;

 

“Quarter Days” means 25th March 24th June 29th September and 25th December in
each year;

 

“Regulations” means the Regulations in schedule 9 and any others from time to
time made by the Landlord in addition to or in substitution for those
regulations which the Landlord considers appropriate having regard to the
principles of good estate management;

 

“Rent” means all sums reserved as rent by this Lease;

 

“Rent Commencement Date” means 27 October 2006;

 

“Rent Restrictions” means any Enactment which restricts the right of the
Landlord to review the Basic Rent or to recover any Rent under this Lease;

 

“Rent Review Surveyor” means the person appointed under paragraphs 3 or 6 of
schedule 4 to determine the Basic Rent at a Review Date;

 

“Retained Property” means all parts of the Building except for the Property and
the other Lettable Areas and includes without limitation the Common Parts, the
Conduits, the foundations, roof, exterior and structure of the Building, the
Plant (except where part of the Property or any Lettable Area) any external
areas of the Building and any parts of the Building used for the management of
the Building or the provision of services to it;

 

“Review Date” means 7 April 2009 and the same day and month in every fifth year
after that date and the penultimate day of the Term and in addition any date on
which any Rent Restrictions in force on a previous Review Date are repealed or
modified so as to be less restrictive;

 

“Review Period” means the period commencing on a Review Date and expiring either
on the day before the next Review Date or on Determination;

 

4



--------------------------------------------------------------------------------

“Service Charge” means the Percentage of the Total Service Costs in any Service
Charge Period;

 

“Service Charge Account Date” means 1 October in each year of the Term or such
other date or dates in each year of the Term as the Landlord may by written
notice to the Tenant stipulate and also the date of Determination;

 

“Service Charge Period” means the period commencing on 27 April 2005 and
expiring on the first Service Charge Account Date and thereafter the period from
and excluding one Service Charge Account Date up to and including the next
Service Charge Account Date;

 

“Service Charge Statement” means the statement to be provided to the Tenant
under paragraph 4.4 of schedule 8;

 

“Service Costs” means the costs set out in paragraph 3 of schedule 8;

 

“Services” means the Basic Services and the Additional Services;

 

“Sign” includes any sign, hoarding, showcase, signboard, bill, plate, fascia,
poster or advertisement;

 

“Signboard” means a common signboard to be provided by the Landlord in the
common entrance hall of the Building;

 

“Site Plan” means the attached plan marked as such;

 

“Superior Landlord” means any party having an interest in the Property in
reversion to the Superior Lease;

 

“Superior Lease” means any lease under which the Landlord holds the Building and
includes any leases in reversion to that Lease;

 

“Tenant” includes its successors in title;

 

“Term” means the term granted by this Lease;

 

“Total Service Costs” means the total of the Service Costs in any Service Charge
Period;

 

“Title Matters” means the matters set out in Part 2 of schedule 3;

 

“Value Added Tax” means value added tax chargeable in accordance with the Value
Added Tax Act 1994 and includes any future tax of a like nature and all
references to an election by the Landlord to waive exemption under paragraph
2(1) of Schedule 10 to that Act shall be deemed to include any such election
made by a company in the same VAT group as the Landlord.

 

1.2 In this Lease unless the context otherwise requires:

 

  1.2.1  words importing any gender include every gender;

 

  1.2.2  words importing persons include an individual , company, corporation,
firm, partnership, unincorporated association or body of persons, and any state,
or governmental or local division or agency of a state;

 

  1.2.3  references to clauses, schedules and annexures are references to the
relevant clause in or schedule or annexure to this Lease;

 

  1.2.4  reference in any schedule to numbered paragraphs are references to the
numbered paragraphs of that schedule;

 

  1.2.5  references in this Lease to any specified provision of this Lease are
to this Lease or that provision as in force for the time being and as amended
from time to time;

 

  1.2.6  references to any statute or statutory provision shall include (i) any
subordinate legislation made under it, (ii) any provision which it has
superseded or re-enacted (whether with or without modification) and (iii) any
provision superseding or re-enacting it (whether with or without modifications);

 

5



--------------------------------------------------------------------------------

LOGO [g95636img-4.jpg]



--------------------------------------------------------------------------------

LOGO [g95636img-5.jpg]



--------------------------------------------------------------------------------

  1.2.7  where any obligation is undertaken by two or more persons jointly they
shall be jointly and severally liable in respect of that obligation and a demand
for payment served on one of them shall be deemed to be a demand made on all of
them;

 

  1.2.8  any obligation on any party not to do or omit to do anything shall
include an obligation not to allow that thing to be done or omitted to be done
by any undertenant of that party or by any employee servant agent invitee or
licensee of that party or its undertenant;

 

  1.2.9  where the Landlord or the Tenant covenant to do something they shall be
deemed to fulfil that obligation if they procure that it is done;

 

  1.2.10  any obligation on the Landlord or the Tenant under their respective
obligations in this Lease shall continue notwithstanding determination insofar
as it remains to be carried out;

 

  1.2.11  any sum payable by one party to the other shall be exclusive of Value
Added Tax which shall where it is chargeable be paid in addition to the sum in
question at the time when the sum in question is due to be paid;

 

  1.2.12  any relevant perpetuity period shall be eighty years from the date of
this Lease;

 

  1.2.13  the contents table and the descriptive headings to clauses are
inserted for convenience only, have no legal effect and shall be ignored in
interpreting this Lease; and

 

  1.2.14  the words and phrases “other”, “including” and “in particular” shall
not limit the generality of the words preceding or succeeding them or be
construed as limiting the succeeding words to the same class as the preceding
words.

 

1.3 If and whenever the Landlord is itself a lessee of the Property:

 

  1.3.1  wherever Consent is required under this Lease the approval of the
Superior Landlord shall also be required to the extent required under the
Superior Lease;

 

  1.3.2  any Consent shall be subject to the need for the approval of the
Superior Landlord where appropriate;

 

  1.3.3  nothing in this Lease or in any Consent shall imply that the Superior
Landlord’s approval will not be unreasonably withheld;

 

  1.3.4  the rights reserved by Part 1 of schedule 3 are also reserved to the
Superior Landlord;

 

  1.3.5  references to any right of (or covenant to permit) the Landlord to
enter the Property shall extend to the Superior Landlord and to anyone
authorised by it or otherwise entitled; and

 

  1.3.6  this Lease shall take effect subject to the rights excepted and
reserved by the Superior Lease (which are by virtue of this provision reserved
to the Landlord as well as the Superior Landlord).

 

2 Demise and Rent

 

2.1 The Landlord demises the Property to the Tenant together with the rights set
out in Schedule 2 except and reserving to the Landlord the rights set out in
Part 1 of schedule 3 but subject to the Title Matters to hold them to the Tenant
for a term of ten years starting on 27 April 2005 paying during the Term by way
of Rent:

 

  2.1.1  the Basic Rent, which shall be paid yearly and proportionately for any
part of a year by equal quarterly installments in advance on the Quarter Days,
the first payment to be made on the Rent Commencement Date in respect of the
period from that date to the next Quarter Day; and

 

  2.1.2  the Insurance Charge which shall be paid as stated in paragraph 2 of
schedule 5; and

 

6



--------------------------------------------------------------------------------

  2.1.3  the Service Charge which shall be paid as stated in schedule 8; and

 

  2.1.4  any other sums which may become due from the Tenant to the Landlord
under the provisions of this Lease.

 

3 Tenant’s Covenants

 

The Tenant covenants with the Landlord to observe and perform the covenants set
out in schedule 6 and those on its part contained in schedule 5.

 

4 Landlord’s Covenants

 

The Landlord covenants with the Tenant that, whilst the reversion immediately
expectant upon this Lease is vested in it, it shall observe and perform the
covenants set out in schedule 7 and those on its part contained in schedule 5.

 

5 Forfeiture

 

5.1 Without prejudice to any other rights of the Landlord if:

 

  5.1.1  the whole or part of the Rent remains unpaid twenty-one days after
becoming due (whether demanded or not); or

 

  5.1.2  any of the Tenant’s covenants in this Lease are not performed or
observed; or

 

  5.1.3  the Tenant or any guarantor of the Tenant’s obligations under this
Lease:

 

  (a) proposes or enters into any composition or arrangement with its creditors
generally or any class of its creditors; or

 

  (b) is the subject of any judgment or order made against it which is not
complied with within seven days or is the subject of any execution, distress,
sequestration or other process levied upon or enforced against any part of its
undertaking, property, assets or revenues; or

 

  (c) being a company:

 

  (i) is the subject of a petition presented or an order made or a resolution
passed or analogous proceedings taken for appointing an administrator of or
winding up such company (save for the purpose of an amalgamation or
reconstruction which does not involve or arise out of insolvency or give rise to
a reduction in capital and which is on terms previously approved by the
Landlord); or

 

  (ii) an encumbrancer takes possession or exercises or attempts to exercise any
power of sale or a receiver is appointed of the whole or any part of the
undertaking, property, assets or revenues of such company; or

 

  (iii) stops payment or agrees to declare a moratorium or becomes or is deemed
to be insolvent or unable to pay its debts within the meaning of section 123
Insolvency Act 1986; or

 

  (iv) without the prior consent in writing of the Landlord, ceases or threatens
to cease to carry on its business in the normal course; or

 

  (d) being an individual:

 

  (i) is the subject of a bankruptcy petition or bankruptcy order; or

 

  (ii) is the subject of an application or order or appointment under section
253 or section 273 or section 286 Insolvency Act 1986; or

 

7



--------------------------------------------------------------------------------

  (iii) is unable to pay or has no reasonable prospect of being able to pay his
debts within the meaning of sections 267 and 268 Insolvency Act 1986; or

 

  5.1.4  any event occurs or proceedings are taken with respect to the Tenant or
any guarantor of the Tenant’s obligations under this Lease in any jurisdiction
to which it is subject which has an effect equivalent or similar to any of the
events mentioned in clause 5.1.3,

 

the Landlord may (and notwithstanding the waiver of any previous right of
re-entry) re-enter the Property and this Lease shall then determine but without
prejudice to any right of action of the Landlord in respect of any previous
breach by the Tenant of this Lease.

 

5.2 The Landlord shall not exercise this right of re-entry without giving prior
written notice of its intention to all mortgagees who have registered a notice
of charge with the Landlord.

 

6 Miscellaneous

 

6.1 Except to the extent that compensation may be payable by law notwithstanding
any agreement to the contrary neither the Tenant nor any undertenant or any
occupier of the Property at any time shall be entitled to any compensation under
any Enactment upon Determination or upon leaving the Property.

 

6.2 Except to the extent that the Landlord may be liable under its covenants in
schedule 7 or by law notwithstanding any agreement to the contrary the Landlord
shall not be liable in any way to the Tenant or any undertenant or any servant
agent licensee or invitee of the Tenant or any undertenant by reason of:

 

  6.2.1  any act neglect, default or omission of any of the tenants or owners or
occupiers of any adjoining or neighbouring property (whether within the Building
or not) or of any representative or employee of the Landlord (unless acting
within the scope of the express authority of the Landlord); or

 

  6.2.2  the defective working stoppage or breakage of or leakage or overflow
from any Conduit or any of the Plant

 

  6.2.3  the obstruction by others of the Common Parts or the areas over which
rights are granted by this Lease.

 

6.3 The Landlord shall be entitled to make alterations to the Common Parts or to
alter renew or replace any Plant and to obstruct the Common Parts while doing so
but shall in so doing ensure that reasonable access to the Property or
reasonable alternative access to the Property is always available and where
those works materially adversely affect the Property or access to the Property,
the Landlord shall where practicable and not in cases of emergency notify its
proposals in advance to the Tenant whose representations (if any) shall be given
due consideration.

 

6.4 Nothing in this Lease shall imply or warrant that the Property may lawfully
be used for the Permitted Use and the Tenant acknowledges and admits that no
such representation or warranty has ever been made by or on behalf of the
Landlord.

 

6.5 The Landlord and the Tenant shall not be liable to each other for breach of
any covenant in this Lease to the extent that its performance or observance
becomes impossible or illegal but subject to the other provisions of this Lease,
the Term and the Tenant’s liability to pay the Rent shall not cease or be
suspended for that reason.

 

6.6 The Landlord shall incur no liability to the Tenant or any undertenant or
any predecessor in title of either of them by reason of any approval given to or
inspection made of any drawings, plans, specifications or works prepared or
carried out by or on behalf of any such party nor shall any such approval or
inspection in any way relieve the Tenant from its obligations under this Lease.

 

6.7 If the Landlord reasonably so determines the Percentage shall be varied to
such figures as the Landlord may reasonably specify in writing having regard to
the previous method of calculation of such figures and to the fact that it is
intended that if all Lettable Areas are let on leases similar to this Lease the
Landlord shall be able to recover from its lessees the whole of the costs of
insurance and the Total Service Costs.

 

8



--------------------------------------------------------------------------------

6.8 In the interests of security the Landlord:

 

  6.8.1  may require anyone entering or leaving the Building to identify
themselves and the party in the Building whom they are visiting and to record
this information and their arrival and departure times in a book or other form
of record kept for the purpose;

 

  6.8.2  may prevent anyone entering the Building for the purpose of visiting
the Property unless that person has a key to the Property or is authorised by
the Tenant or any other permitted occupier of the Property;

 

  6.8.3  may require the Tenant or permitted occupier of the Property to escort
any person visiting them from the security or reception desk to the Property
(and back again when that person leaves); and

 

  6.8.4  may prevent anyone removing any items from the Building unless that
person is authorised to do so by the Landlord or any tenant or permitted
occupier of the Building, and in this regard:

 

  (a) the rights of access and egress granted in Schedule 2 are subject to this
clause; and

 

  (b) any authorisation required by this clause must be produced to the person
requiring it or confirmed by a written or oral (or telephoned) statement from
the person giving it.

 

6.9 The Landlord may add to vary or discontinue any of the Services where the
Landlord considers it appropriate to do so having regard to the principles of
good estate management and the Landlord shall where it is practicable to do so
notify the Tenant in advance of any addition or variation or discontinuance of
any of the Services and any representations made by the Tenant (if any) shall be
given due consideration.

 

6.10 The Tenant shall not be or become entitled to any easement, right,
quasi-easement or quasi-right save as expressly set out (if at all) in Schedule
2 and any such amenity enjoyed by the Tenant shall be so enjoyed with the
consent of the Landlord and not as of right.

 

6.11 This Lease does not pass to the Tenant the benefit of or the right to
enforce any covenants which now benefit or which may in the future benefit the
reversion to this Lease, and the Landlord shall be entitled in its sole
discretion to waive, vary or release any such covenants.

 

6.12 Any notice, communication, demand or consent required or authorised to be
given by this Lease shall be in writing:

 

  6.12.1  any notice to be served on, or communication to be sent to, any party
to this Lease shall be deemed to be properly served if sent by first class post,
or delivered by hand during usual business hours to the registered office, or
principal place of business of the relevant party, addressed to any director or
the company secretary;

 

  6.12.2  any such notice or communication to be sent to any party to this
Agreement shall be deemed to have been received when delivered, if delivered by
hand, or two working days after posting if sent by first class post.

 

6.13 Any dispute arising between the Tenant or any undertenant and any owner or
occupier (other than the Landlord) of adjacent property owned (whether freehold
or leasehold) by the Landlord as to any right or privilege or any party or other
wall or otherwise shall (except where it relates to a matter of law) be
determined on behalf of the Tenant or any undertenant by the Landlord or someone
appointed by him acting reasonably and in consultation with the Tenant whose
representations shall be given due consideration and any such decision shall
bind the Tenant or any undertenant who shall pay the cost of obtaining it. If
requested to do so by the Tenant and at the Tenant’s cost, the Landlord shall
use its reasonable endeavours to procure that such costs are fairly apportioned
between the Tenant and the other party to the dispute.

 

6.14 This Lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995.

 

6.15 For the purposes of the Contracts (Rights of Third Parties) Act 1999 this
Lease is only enforceable by the parties to it and (if applicable) their
respective successors in title.

 

9



--------------------------------------------------------------------------------

6.16  If the Landlord and the Tenant agree in writing that the Tenant may defer
payment of any sums due under this Lease then for the purposes of this Lease
(and of Section 17 Landlord and Tenant (Covenants) Act 1995) those sums shall be
deemed to be due for payment on the deferred date so agreed, and not on the
earlier date on which they would, but for that agreement, have fallen due.

 

6.17  Each of the provisions of this Lease is severable from the others. If at
any time one or more of such provisions becomes illegal, invalid or
unenforceable, then the validity and enforceability of the remaining provisions
of this Lease shall not be affected.

 

6.18  No permission or consent required by the Tenant under the provisions of
this Lease shall be effective or binding on the Landlord unless given by deed
duly executed by or on behalf of the Landlord and any other relevant party.

 

7 Sections 24-28 Landlord and Tenant Act 1954

 

7.1  The parties have agreed under Section 38A(1) of the Landlord and Tenant Act
1954 (the “Act”) that the provisions of sections 24 - 28 of that Act shall be
excluded in relation to the tenancy created by this Lease.

 

7.2  The Tenant acknowledges that a duly executed notice in the form set out in
Schedule 1 to the Regulatory Reform (Business Tenancies) (England Wales) Order
2003 (“2003 Order”) was served on it by the Landlord less than 14 days before
the date of this Lease or if earlier, the date on which the Tenant became
contractually bound to enter into this Lease, under and in accordance with
Section 38A(3)(b) of the Act.

 

7.3  The Tenant has before entering into this Lease or if earlier, the date on
which the Tenant became contractually bound to enter into this Lease, made a
Statutory Declaration in the form set out in paragraph 8 of Schedule 2 to the
2003 Order under and in accordance with Section 38A(3)(b) of the Act.

 

IN WITNESS of which each party has duly executed this Lease as a deed on the
date first above written.

 

10



--------------------------------------------------------------------------------

Schedule 1

The Property

 

That Lettable Area on the fourth floor which is shown edged in red on the
Property Plan and extends from the upper side of the floor slab immediately
below that Lettable Area to the underside of the floor, or roof slab immediately
above that Lettable Area excluding:

 

(a) the walls bounding that Lettable Area; and

 

(b) all load-bearing walls and pillars within that Lettable Area; and

 

(c) all structural floor slabs within that Lettable Area; and

 

(d) all Conduits and Plant within that Lettable Area which do not serve that
Lettable Area exclusively; and

 

(e) all windows within that Lettable Area,

 

but including:

 

(i) the plaster and other finishes on the inner sides of the walls bounding that
Lettable Area and on all faces of all load-bearing walls and pillars wholly
within that Lettable Area; and

 

(ii) all ceilings and other finishes applied to the floor or roof slab
immediately above that Lettable Area and to any floor slab within that Lettable
Area; and

 

(iii) all floors floor screeds and other finishes applied to the floor slab
immediately below that Lettable Area and to any floor slab within that Lettable
Area; and

 

(iv) all doors of that Lettable Area together with the frames glass and
furniture of them; and

 

(v) the whole of all non-load-bearing walls or partitions wholly within that
Lettable Area; and

 

(vi) one half in thickness of all walls (if any) bounding that Lettable Area and
indicated as party walls on the Property Plan; and

 

(vii) all Conduits and Plant within that Lettable Area and which serve that
Lettable Area exclusively.

 

11



--------------------------------------------------------------------------------

Schedule 2

Part 1 - Rights granted in common

 

The right, in common with the Landlord and all others for the time being
authorised by the Landlord or otherwise entitled, for the Tenant and any
permitted undertenant or permitted occupier of the Property:

 

  (a) to connect to and use all Conduits and Plant from time to time serving the
Property or provided for the benefit of the Property (but without any right of
access to areas outside the Property for this purpose); and

 

  (b) to pass and repass over the Common Parts and otherwise to use the Common
Parts for the purposes which they are designed; and

 

  (c) of support and protection for the Property from the remainder of the
Building; and

 

  (d) to display the name of the Tenant of the Property on the Signboard.

 

12



--------------------------------------------------------------------------------

Schedule 3

Part 1 - Exceptions and Reservations

 

The rights for the Landlord and all others from time to time authorised by the
Landlord or otherwise entitled and without any liability to pay compensation:

 

1 to carry out works to the Building or to any other property and to use them in
whatever manner may be desired and to consent to others doing so whether or not
in each case the access of light or air to the Property or any other amenity
from time to time enjoyed by it shall be affected in any way (save for any
rights specifically granted by Schedule 2);

 

2 to connect to and use all Conduits and Plant within or forming part of the
Property;

 

3 upon reasonable prior written notice to the Tenant (except in emergency when
no notice need be given) to enter and remain on the Property with or without
tools, appliances, scaffolding and materials for the purposes of:

 

  (a) installing, inspecting, repairing, renewing, reinstalling, cleaning,
maintaining, removing or connecting up to any Conduits or Plant; or

 

  (b) inspecting, cleaning, altering, repairing, maintaining, renewing,
demolishing or rebuilding any adjoining or adjacent property or any other things
used in common; or

 

  (c) inspecting the state and condition of the Property; or

 

  (d) carrying out works under paragraphs 3.6 or 9.4 of schedule 6; or

 

  (e) complying with the Landlord’s obligations under this Lease or with any
other Legal Obligation of the Landlord,

 

the person entering causing as little damage and inconvenience as reasonably
possible and making good at its expense any damage caused to the Property by
such entry; and

 

4 to oversail the airspace of the Property with cranes (which are not themselves
positioned on the Property) subject to the person exercising this right
indemnifying the occupiers of the Property from time to time against death
and/or injury to persons and damage to property, which may result from that
oversailing.

 

13



--------------------------------------------------------------------------------

Part 2 - Title Matters

 

1 The entries on the Property and Charges Registers of Land Registry title
number NGL771030 insofar as they relate to the Property;

 

2 The easements rights covenants and other matters contained or referred to in
the Wayleave Agreement dated 20 March 2001 made between (1) The Prudential
Assurance Company Limited (2) The Landlord and (3) Cable Camden Limited

 

3 All easements rights covenants and other matters affecting the Property
including any unregistered interests which fall within section 11(4)(c) or
Schedules 3 or 12 of the Land Registration Act 2002.

 

4 Any registered interests which fall within any of the paragraphs of Schedule 1
of the Land Registration Act 2002 and any interests which fall within section
11(4)(c) of the Land Registration Act 2002.

 

5 Such registered interests as may affect the Property to the extent and for so
long as they are preserved by the transitional provisions of Schedule 12 of the
Land Registration Act 2002.

 

14



--------------------------------------------------------------------------------

Schedule 4

Review of Basic Rent

 

1 On each Review Date the Basic Rent shall be reviewed in accordance with this
schedule and the Basic Rent payable in respect of each Review Period shall be
the higher of the Basic Rent payable immediately before that Review Period
(ignoring for this purpose any rent cesser under paragraph 3 of schedule 5 then
current) and the Open Market Rent on the Review Date.

 

2 The Landlord and the Tenant shall seek to agree the amount of the Open Market
Rent in respect of each Review Period but if they have not agreed it by the date
three months before the relevant Review Date then either party may require the
matter to be determined by the Rent Review Surveyor.

 

3 The Rent Review Surveyor shall be a professionally qualified chartered
surveyor or valuer with not less than 10 years experience of rent reviews of
property similar to the Property and in a similar location who shall be
previously agreed upon between the Landlord and the Tenant or (in the absence of
such agreement prior to the date three months before the relevant Review Date)
nominated on the application of either the Landlord or the Tenant or both of
them jointly by the President, and in the event of a sole application by the
Landlord or the Tenant the party making such application shall on the date of
the application provide a copy thereof to the other party.

 

4 The Rent Review Surveyor shall act as an expert and shall:

 

  (a) allow the parties a reasonable opportunity of making representations and
counter-representations to him; and

 

  (b) take those representations and counter-representations into account; and

 

  (c) be entitled to require the parties to comply with a timetable established
by him, and to disregard any representations made to him outside any time limits
so established; and

 

  (d) be entitled to take legal advice on any matter he may consider relevant to
his appointment, the extent of his powers or duties or the review; and

 

  (e) if required by either party give written reasons for his determination.

 

5 The Rent Review Surveyor’s award shall be binding on the parties and the costs
of the reference to him and of his determination (including his own fees and
legal and other expenses and the legal and other costs of the parties) shall lie
in his award.

 

6 If the Rent Review Surveyor dies or becomes unwilling to act or becomes
incapable of acting, the President may upon the application of either the
Landlord or the Tenant or both of them jointly discharge him and appoint another
Rent Review Surveyor to act in his place and in the same capacity and this shall
be repeated as many times as the circumstances may require.

 

7 If for any reason the Open Market Rent is not agreed or determined until after
the relevant Review Date the Tenant shall continue to pay the Basic Rent at the
rate applicable immediately before that date and on the day 7 days after the day
on which the Open Market Rent is agreed or determined, the Tenant shall pay the
amount of any increase for the period from and including the relevant Review
Date up to the Quarter Day following that agreement or determination together
with interest on each part of that payment at three per cent below the Interest
Rate for the period on and from the date on which that part would have been
payable had the Open Market Rent been agreed before the Review Date up to the
date on which payment is due.

 

8 Within twenty-eight days of the Open Market Rent being agreed or determined a
memorandum recording the increased Basic Rent (or the fact that there is no
increase) shall be executed by the parties and attached to this Lease and the
Counterpart but that memorandum shall be regarded as evidential only and its
absence shall not affect the liability of the Tenant to pay any increased Basic
Rent.

 

9 Time is not of the essence in this schedule.

 

15



--------------------------------------------------------------------------------

10 For the purpose of this schedule the Open Market Rent shall be deemed to have
been determined on the date of the Rent Review Surveyor’s award.

 

16



--------------------------------------------------------------------------------

Schedule 5

Insurance

 

1 Landlord’s Insurance Obligations

 

1.1 The Landlord shall:

 

  1.1.1  pay promptly to the Superior Landlord all sums relating to insurance
required under the Superior Lease;

 

  1.1.2  request from the Superior Landlord whenever reasonably or properly
requested by the Tenant and to the extent permitted under the Superior Lease
evidence of the terms of the Insurance Policies effected by the Superior
Landlord and of payment of the last premium and shall pass on to the Tenant the
evidence obtained from the Superior Landlord; and

 

  1.1.3  pass on to the Tenant copies of all relevant communications about
insurance for the Building received from the Insurers or the Superior Landlord
or from any person on their behalf.

 

2 Tenant’s Insurance Obligations

 

2.1 The Tenant shall pay the Insurance Charge to the Landlord on demand.

 

2.2 The Tenant shall pay to the Landlord on demand the Percentage of any normal
excess which the Landlord is required to bear under any Insurance Policy.

 

2.3 The Tenant shall:

 

  2.3.1  not do or fail to do anything which shall or may cause any of the
Insurance Policies to be void or voidable or increase the premiums payable under
them;

 

  2.3.2  not insure or maintain insurance of the Building or the Property
against any of the Insured Risks;

 

  2.3.3  notify the Landlord of the incidence of any Insured Risk or any other
matter which ought reasonably to be notified to the Insurers forthwith upon
becoming aware of the same;

 

  2.3.4  pay on demand the whole of any increase in any premium arising from a
breach of paragraph 2.3.1;

 

  2.3.5  comply with all the conditions of the Insurance Policies and all
requirements of the Insurers of which it has been notified in advance in
writing; and

 

  2.3.6  notify the Landlord in writing of the value of any alterations,
additions or improvements which the Tenant or any undertenant proposes to make
before those works are commenced.

 

3 Rent Cesser

 

3.1 If the Building is damaged or destroyed by any of the Insured Risks such
that the Property or the means of access to it is unfit for occupation and use
or the Property incapable of reasonable access then (unless paragraph 4 applies)
the Basic Rent and the Service Charge or a fair proportion of them according to
the nature and extent of the damage in question shall be suspended until the
earlier of:

 

  3.1.1  the expiration of the period insured for Loss of Rent; and

 

  3.1.2  the date on which the Property is again fit for occupation and use or
capable of reasonable access.

 

4 Vitiation of Insurance

 

4.1

If the insurance money under any of the Insurance Policies is wholly or partly
irrecoverable by reason of any act neglect or default of the Tenant or any
undertenant or any employee, servant, agent,

 

17



--------------------------------------------------------------------------------

 

licensee or invitee of any of them or where the sum insured is inadequate as a
result of a breach by the Tenant of paragraph 2.3.6, then the Tenant will pay to
the Landlord the irrecoverable amount or the amount of such shortfall as the
case may be.

 

4.2 Payment under paragraph 4.1 shall be made on the later of the date of demand
by the Landlord and the date on which such insurance money (or the relevant part
of it) would have been claimable under the Insurance Policies had they not been
wholly or partly vitiated.

 

4.3 In addition to any sum payable under paragraph 4.1 the Tenant shall pay
interest at the Interest Rate on the relevant sum from the date on which that
sum is due to the date of payment.

 

5 Determination

 

5.1 If the Building is destroyed or damaged by any of the Insured Risks such
that the Property is unfit for occupation and use or incapable of reasonable
access, and if the Property is not made fit for occupation and use or capable of
reasonable access within three years after that destruction or damage occurs,
then either the Landlord or the Tenant may by written notice to the other served
at any time after that date (but before the Property is again fit for occupation
and use) determine this Lease and if such notice is served:

 

  5.1.1  this Lease shall forthwith determine but the Determination shall be
without prejudice to any right of action of either party in respect of any
previous breach of this Lease by the other or to any obligation of the Tenant
under paragraphs 2.2 or 4 (and any sums payable under those paragraphs shall be
paid on Determination if they have not already become payable); and

 

  5.1.2  all moneys payable under the Insurance Policies or by the Tenant under
paragraphs 2.2 or 4 shall be paid to and belong to the Landlord absolutely.

 

6 Arbitration

 

Any dispute under paragraphs 3, 4 or 5 shall be determined by a sole arbitrator
to be agreed upon by the Landlord and the Tenant or in default of agreement to
be nominated at the request of either of them or both of them jointly by the
President and in either case in accordance with the Arbitration Act 1996.

 

18



--------------------------------------------------------------------------------

Schedule 6

Tenant’s Covenants

 

1 To pay Rent

 

1.1 To pay the Rent at the times and in the manner required by this Lease to
such address as the Landlord may from time to time require and without deduction
or set-off whether legal or equitable.

 

1.2 To pay the Basic Rent by banker’s standing order BACS or direct debit if
required by the Landlord.

 

1.3 If the Basic Rent or any part of it is not paid in cleared funds on the date
on which it is due or if any other part of the Rent is not paid within seven
days after becoming due (whether or not demanded except where a demand is
required by this Lease), the sum in question shall carry interest at the
Interest Rate for the period from the date on which it became due until the date
of actual payment and that interest shall be paid by the Tenant on demand.

 

1.4 If the Landlord refuses to accept Rent because an event referred to in
clause 5.1 has occurred and the Landlord does not wish to waive its rights under
that clause, then such unpaid Rent shall nevertheless bear interest under
paragraph 1.3 until the date the Rent in question is accepted.

 

2 To pay Outgoings

 

2.1 To pay and discharge all Outgoings relating to the Property at the times
when they become due.

 

2.2 If at any time the Property is not separately assessed for any Outgoings the
Tenant shall pay to the Landlord on demand a fair proportion of any assessment
which includes the Property.

 

2.3 Not without Consent (which shall not be unreasonably withheld or delayed) to
make any claim for relief in respect of any Outgoings where to do so might
prejudice the Superior Landlord and/or the Landlord’s own actual or potential
entitlement to relief then or in the future.

 

2.4 Not without Consent (which shall not be unreasonably withheld or delayed) to
agree with the relevant Authority any rating or other assessment in respect of
the Property and to consult with (and have due regard to the representations of)
the Landlord in the negotiations for any such assessment or any appeal against
any such assessment.

 

3 Repair and Decoration

 

3.1 To repair and keep the Property in no worse state of repair and condition
than evidenced by the attached photographic schedule of condition.

 

3.2 Without prejudice to the generality of the foregoing covenant:

 

  3.2.1  as to the interior of the Property in the fifth year of the Term to
have prepared and painted or otherwise decorated or treated (as the case may be)
all surfaces and other portions fabrics and finishes (i) usually painted with
two coats of reasonable quality paint or (ii) otherwise decorated or treated
with quality materials and as may be necessary to have professionally treated in
accordance with the good approved manner for preserving and protecting the same
all other parts of the Property requiring treatment for preservation and
protection and as necessary to clean make good and treat with suitable
preservative any rough cast stucco work block panels or walls;

 

  3.2.2  to carry out such painting decoration or other treatment in a proper
and workmanlike manner to the reasonable satisfaction of the Landlord and in
accordance with such reasonable directions in regard thereto as may from time to
time be communicated to the Tenant by or on behalf of the Landlord.

 

3.3 Paragraphs 3.1 and 3.2 shall not apply to the extent that any lack of repair
or decoration is caused by damage by an Insured Risk (unless paragraph 4 of
schedule 5 applies).

 

19



--------------------------------------------------------------------------------

3.4 To keep the Property in a clean and tidy condition.

 

3.5 To clean the inside of the glass of all windows comprised in the Property as
often as shall be reasonably necessary but in any event at least once in every
quarter.

 

3.6 If the Tenant is in breach of this paragraph 3 then in addition to any other
rights which the Landlord may have:

 

  3.6.1  the Landlord may serve on the Tenant written notice specifying the
breach in question; and

 

  3.6.2  the Tenant shall as soon as practicable after receipt of that notice
and in any event within two months (or sooner in emergency) commence end proceed
with all due speed to remedy the breach; and

 

  3.6.3  if the Tenant fails to comply with paragraph 3.6.2 the Landlord may
enter the Property and carry out the relevant work and all costs incurred by the
Landlord in so doing shall be a debt from the Tenant to the Landlord which the
Tenant shall pay on demand with interest on them at the Interest Rate from the
date of demand to the date of payment.

 

3.7 The Tenant shall give written notice to the Landlord immediately on becoming
aware of:

 

  3.7.1  any damage to or destruction of the Building; or

 

  3.7.2  any defect or want of repair in the Building (including without
limitation any relevant defect within the meaning of section 4 Defective
Premises Act 1972) which the Landlord is liable to repair under this Lease or
which the Landlord is or may be liable to repair under common law or by virtue
of any Enactment.

 

4 Yielding up on Determination

 

4.1 On Determination the Tenant shall yield up the Property to the Landlord with
vacant possession in a state of repair condition and decoration which is
consistent with the proper performance of the Tenant’s covenants in this Lease,
but for the avoidance of doubt, in no worse state of repair and/or condition
than that which is evidenced by the attached agreed Schedule of Condition.

 

4.2 If on Determination the Tenant leaves any fixtures fittings or other items
in the Property the Landlord may treat them as having been abandoned and may
remove destroy or dispose of them as the Landlord wishes and the Tenant shall
pay to the Landlord on demand the cost of this with interest at the Interest
Rate from the date of demand to the date of payment and indemnify the Landlord
against any and all resulting liability.

 

4.3 Immediately before Determination if and to the extent required by the
Landlord the Tenant shall reinstate all alterations, additions or improvements
made to the Property at any time during the Term (or pursuant to any agreement
for lease made before the start of the Term) and where this involves the
disconnection of Plant or Conduits, the Tenant shall ensure that the
disconnection is carried out properly and safely and that the Plant and Conduits
are suitably sealed off or capped and left in a safe condition so as not to
interfere with the continued functioning of the Plant or use of the Conduits
elsewhere in the Building.

 

4.4 The Tenant shall make good any damage caused in complying with paragraph 4.3
and shall carry out all relevant works (including the making good of damage) to
the reasonable satisfaction of the Landlord.

 

4.5 If upon Determination the Property is not left in the state required by this
paragraph 4 the Tenant shall pay to the Landlord on demand (in addition to any
other sums payable as a result of that breach of covenant) a sum equal to the
Rent which would have been payable under this Lease had there been no such
Determination for the period from the date of Determination to the date upon
which the Landlord has put (or might reasonably have put) the Property into the
state in which it should have been left.

 

4.6 On Determination, whether by effluxion of time or otherwise, the Tenant
shall, if the Landlord requires:

 

  4.6.1  cooperate with the Landlord in applying to the Land Registry for any
registered title to this Lease to be closed and merged in the immediate
reversion to it; and

 

20



--------------------------------------------------------------------------------

  4.6.2  deliver to the Landlord a discharge in appropriate form of all charges
registered or noted on any such registered title; and

 

  4.6.3  enter into any documents reasonably required by the Landlord to effect
that closure.

 

5 Use

 

5.1 The Tenant shall not use the Property for any purpose except the Permitted
Use.

 

5.2 The Tenant shall not use the Property for any purpose or activity which is
illegal, immoral, noisy, noxious, dangerous or offensive or which may be or
become a nuisance to or cause damage or annoyance to the Landlord or any other
person or which might be harmful to the Property or the Building.

 

5.3 The Tenant shall not use the Property for the purpose of residing or
sleeping nor for any sale by auction, public exhibition, political meeting,
shows, spectacle, or gambling or for any illegal or immoral purpose.

 

5.4 The Tenant shall not enter into any covenant in favour of any person (other
than the Landlord) nor require a covenant from any person the effect of which is
to restrict the use of the Property further than it is already restricted by
this Lease.

 

6 Alterations

 

6.1 The Tenant shall make no alteration addition or improvement to the Property
or the Building whether structural or otherwise except as expressly permitted
under paragraph 6.2 and 6.3.

 

6.2 The Tenant may carry out alterations, additions or improvements to the
Property which are wholly within the Property and which do not affect any part
of the exterior or structure of the Building and which do not affect the
electrical or mechanical equipment within the Building where:

 

  6.2.1  the Tenant has submitted to the Landlord detailed plans and
specifications showing the works; and

 

  6.2.2  the Tenant has given to the Landlord such covenants relating to the
carrying out of the works as the Landlord may reasonably require; and

 

  6.2.3  the Tenant has if reasonably so required by the Landlord provided the
Landlord with reasonable security which will allow the Landlord to carry out and
complete the works if the Tenant fails to do so; and

 

  6.2.4  the Tenant has obtained Consent to the works (which shall not be
unreasonably withheld).

 

6.3 Notwithstanding paragraph 6.2 the alteration, addition or improvement of any
internal demountable partitions within the Property shall be permitted where
those partitions do not adversely affect the electrical or mechanical equipment
within the Building and subject to the Tenant complying with the Tenant
obligations set out in paragraphs 6.2.1 to 6.2.4 (mutatis mutandis).

 

7 Signs

 

7.1 Not to fix to or display or not permit to be affixed to or displayed on the
Property any Signs save as is permitted in clause 7.2.

 

7.2 With Consent (which shall not be unreasonably withheld or delayed) the
Tenant may affix to or display in the lift lobby on the fourth floor of the
Building on the exterior of the Property a Sign stating the name of the Tenant
and the nature of its business as shall be reasonably necessary in connection
with the use and occupation of the Property for the time being the position of
the sign size and colour of such sign having been approved by the Landlord.

 

21



--------------------------------------------------------------------------------

8 Dealings with the Property

 

8.1 Unless expressly permitted under paragraph 8.12 or by a Consent granted
under paragraphs 8.2, 8.3 or 8.7 the Tenant shall not assign, underlet, charge,
part with or share possession or occupation of all or any part of the Property
nor hold the Property on trust for any other person.

 

8.2 The Landlord shall not unreasonably withhold Consent to a legal charge of
the whole of the Property.

 

8.3 The Landlord shall not unreasonably withhold or delay Consent to an
Assignment of the whole of the Property.

 

8.4 Without restricting the scope of Paragraph 8.3 the Landlord and the Tenant
agree for the purposes of section 19(1 A) of the Landlord and Tenant Act 1927
that the Landlord may withhold Consent unless the circumstances set out in
Paragraph 8.5 exist and/or the conditions set out in Paragraph 8.6 are
fulfilled, provided that if at any time before the execution of the deed of
Assignment the circumstances set out in Paragraph 8.5 or any of them change the
Landlord may revoke the Consent by written notice to the Tenant.

 

8.5 The circumstances referred to in Paragraph 8.4 above are that:

 

  8.5.1  the prospective assignee is not a Group Company or a Connected Person;
and

 

  8.5.2  in the reasonable opinion of the Landlord the prospective assignee is
of sufficient financial standing to enable it to comply with the Tenant’s
covenants in this Lease for the remainder of the Term; or

 

  8.5.3  the prospective assignee or prospective guarantor does not enjoy
diplomatic or state immunity and is not a local authority in England or a
government department or a Minister of the Crown (in each case of the United
Kingdom); and

 

  8.5.4  there is no sum due to the Landlord by the Tenant under this Lease and
the Tenant is not in any other material breach of the Tenant’s covenants in this
Lease; and

 

  8.5.5  the Landlord has received an undertaking from the Tenant’s solicitors
in such form as the Landlord may reasonably require to pay to the Landlord on
demand the reasonable legal and surveyors’ costs and disbursements (including
input Value Added Tax) incurred by the Landlord and any Superior Landlord in
considering the Tenant’s application and preparing negotiating and entering into
any relevant documentation whether or not the application is withdrawn or the
Consent is granted.

 

8.6 The conditions referred to in Paragraph 8.4 are that:

 

  8.6.1  the Tenant (and any former Tenant who by virtue of there having been an
“excluded Assignment” as defined in Section 11 of the Landlord and Tenant
(Covenants) Act 1995 has not been released from the Tenant’s covenants in this
Lease) shall enter into an authorised guarantee agreement within the meaning of
the Landlord and Tenant (Covenants) Act 1995 with the Landlord in such terms as
the Landlord may reasonably require; and

 

  8.6.2  if the Landlord reasonably requires, a guarantor or guarantors
acceptable to the Landlord acting reasonably has guaranteed to the Landlord the
due performance of the prospective assignee’s obligations in such terms as the
Landlord may reasonably require; and

 

  8.6.3  the Landlord has received a direct covenant from the Assignee to
observe and perform the tenant’s covenants of the Lease during the period when
by virtue of the Landlord and Tenant (Covenants) Act 1995 the Assignee is bound
by the tenant covenants of the Lease; and

 

  8.6.4  the Landlord has given to the prospective assignee and to any
prospective guarantor of the assignee’s obligations a notice in the form set out
in Schedule 1 to the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003 and the prospective assignee and any such guarantor has made a
declaration in the form set out in paragraph 8 of Schedule 2 to that Order in
accordance with Section 38A(3)(b) of the Landlord and Tenant Act 1954.

 

22



--------------------------------------------------------------------------------

8.7 The Landlord shall not unreasonably withhold or delay Consent to an
underletting of the whole of the Property where all of the following conditions
are satisfied:

 

  8.7.1  the prospective undertenant has covenanted with the Landlord that,
until it assigns the underlease with Consent as required by the underlease and
such Assignment is registered at HM Land Registry, it will observe and perform
the Tenant’s covenants and obligations in this Lease (except the covenant to pay
Rent and in the case of an underletting of part insofar only as such covenants
affect the underlet property); and

 

  8.7.2  if the Landlord reasonably requires, a guarantor or guarantors
acceptable to the Landlord has guaranteed the due performance by the undertenant
of its above covenant in such terms as the Landlord may reasonably require; and

 

  8.7.3  no fine or premium is taken for the grant of the underlease; and

 

  8.7.4  the basic rent payable under the underlease is not less than the best
rent reasonably obtainable for the underlease; and

 

  8.7.5  any rent free period or other financial inducements given to the
undertenant are no greater than is usual at the time in all the circumstances;
and

 

  8.7.6  the underlease prohibits any further underlettings and contains the
same provisions as to Assignment as are contained in this Lease, but subject to
additional conditions in the equivalent (in the underlease) of paragraph 8.6
that:

 

  (a) the consent of the Landlord under this Lease has been obtained (such
consent not to be unreasonably withheld or delayed); and

 

  (b) the prospective assignee has covenanted with the Landlord under this Lease
in the terms of paragraph 8.6.3; and

 

  8.7.7  the form of the underlease has been approved in writing by the Landlord
(approval not to be unreasonably withheld or delayed where the provisions of it
are consistent with the provisions of this Lease and where the basic rent due
under it is reviewable at the same times and on the same terms as the Basic
Rent); and

 

  8.7.8  the terms of any agreement between the Tenant and any third party which
has the effect, of modifying the requirements of this Lease in relation to the
proposed underletting have been disclosed to and approved by the Landlord (such
approval not to be unreasonably withheld or delayed) before the relevant
underlease or any agreement for its grant is entered into; and

 

  8.7.9  any such underlease shall be excluded from the operation of sections
24-28 Landlord and Tenant Act 1954.

 

8.8 The Tenant shall:

 

  8.8.1  enforce against any undertenant the provisions of any underlease and
shall not waive them; and

 

  8.8.2  operate the rent review provisions contained in any underlease so as to
ensure that the rent is reviewed at the correct times and in accordance with
those provisions; and

 

  8.8.3  not accept a surrender of part only of the underlet property.

 

8.9 The Tenant shall not without Consent (which shall not be unreasonably
withheld or delayed):

 

  8.9.1  vary the terms of any underlease; or

 

  8.9.2  accept a surrender of all or part of the underlet property; or

 

  8.9.3 agree any review of the rent under any underlease.

 

23



--------------------------------------------------------------------------------

8.10  The Tenant shall not require or permit any rent reserved by any underlease
to be commuted or to be paid more than one quarter in advance or to be reduced.

 

8.11  Any Consent granted under this paragraph 8 shall (unless it expressly
states otherwise) only be valid if the dealing to which it relates is completed
within three months after the date of the Consent.

 

8.12  The Tenant may (after giving not less than 21 days’ prior written notice
to the Landlord containing all relevant information) share occupation of the
Property with any Group Company on condition that the sharing shall not create
any relationship of landlord and tenant and that on any occupier ceasing to be a
Group Company the occupation shall immediately cease or be otherwise documented
in accordance with this paragraph 8.

 

8.13  Within fourteen days after any dealing with or transmission or devolution
of the Property or any interest in it (whether or not specifically referred to
in this paragraph 8) the Tenant shall give to the Landlord’s solicitors at that
time notice in duplicate specifying the basic particulars of the matter in
question and at the same time supply a certified copy of any instrument making
or evidencing it, and pay those solicitors a registration fee of £25 or such
higher sum as shall be reasonable at the time.

 

8.14  From time to time on demand during the Term the Tenant shall provide the
Landlord with particulars of all derivative interests of or in the Property
including particulars of rents rent reviews and service and maintenance charges
payable in respect of them and copies of any relevant documents and the identity
of the occupiers of the Property.

 

9 Legal Obligations and Necessary Consents

 

9.1 The Tenant shall comply with all Legal Obligations relating to the Property.

 

9.2 Where the Tenant receives from an Authority any formal notice relating to
the Property or the Building (whether or not the notice is of a Legal
Obligation) it shall immediately send a copy to the Landlord and if requested by
the Landlord make or join in making such objections representations or appeals
in respect of it as the Landlord may reasonably require (except those which are
to the detriment of the business of the Tenant or any permitted occupier of the
Property).

 

9.3 Where any Legal Obligation requires the carrying out of works to the
Property the Tenant shall (if and to the extent required by this Lease) apply
for Consent and any Necessary Consents to carry out the works and after
obtaining them the Tenant shall carry out the works to the reasonable
satisfaction of the Landlord.

 

9.4 Where the Legal Obligation requires the carrying out of works on the
Property and the Retained Property the Landlord may carry out those works (and
may refuse Consent to the Tenant to carry out the part of them which affects the
Property) and the Tenant shall pay to the Landlord on demand the proportion of
the reasonable cost incurred by the Landlord of those works which relate to the
Property and a fair proportion of any incidental fees and expenses.

 

9.5 Before doing anything at the Property which requires any Necessary Consents
(and whether or not the Landlord shall have issued its Consent to that thing
under the other provisions of this Lease) the Tenant shall:

 

  9.5.1  obtain all Necessary Consents for the purpose; and

 

  9.5.2  produce copies of all Necessary Consents to the Landlord; and

 

  9.5.3  obtain the approval of the Landlord (which shall not be unreasonably
withheld or delayed) to the Necessary Consents and the implementation of them,
provided that the Tenant shall not without Consent make or alter any application
for any Necessary Consent.

 

9.6 Where any Necessary Consent implemented by the Tenant or any undertenant or
permitted occupier of the Property requires works to be carried out by a date
subsequent to Determination, the Tenant shall ensure that those works are
completed before Determination.

 

24



--------------------------------------------------------------------------------

9.7 If the Tenant receives or is entitled to receive any statutory compensation
in relation to the Lease (other than from the Landlord) and if Determination
occurs otherwise than by effluxion of time, the Tenant shall upon Determination
pay to the Landlord a fair proportion of that compensation.

 

9.8 If and when called upon to do so the Tenant shall produce to the Landlord
all plans documents and other evidence which the Landlord may require in order
to satisfy itself that this paragraph 9 has been complied with.

 

10 Conduits and Plant

 

10.1  The Tenant shall not use the Conduits or the Plant:

 

  10.1.1  for any purpose other than that for which they are designed; or

 

  10.1.2  so as to exceed the capacity for which they are designed (having
regard where relevant to the fact that such use is to be shared with other
occupiers of the Building).

 

10.2  The Tenant will keep clean and free from obstruction all Conduits in the
Property.

 

11 Overloading and Damage

 

11.1  Not to impose or permit to be imposed (whether by using machinery or
otherwise) on any part of the Property any load or weight greater than that
which is designed or constructed to bear with due margin for safety nor by
machinery or otherwise to cause or permit any undue vibration to or nuisance by
noise or otherwise in the Property.

 

11.2  The Tenant shall not damage or obstruct any part of the Building or any
accesses to it.

 

11.3  The Tenant shall not keep produce or use any Hazardous Material on the
Property without Consent nor (whether or not Consent is given) cause any
Environmental Damage.

 

11.4  Any request by the Tenant for Consent under paragraph 11.3 shall be in
writing and shall be accompanied by:

 

  11.4.1  all information required to demonstrate to the reasonable satisfaction
of the Landlord that any such Hazardous Material is necessary to the business of
the Tenant and will be kept produced or used in such manner as to comply with
all Legal Obligations applicable to such Hazardous Material and to prevent
Environmental Damage; and

 

  11.4.2  all relevant information regarding compliance with any relevant Legal
Obligations (such information to include without limitation copies of
applications for Necessary Consents relating to any manufacturing processes
waste treatments recycling storage or disposal practices).

 

11.5  The Tenant shall forthwith notify the Landlord in writing of any change in
the facts and circumstances assumed or reported in any application for or
granting of Consent or any Necessary Consent relating to any Hazardous Material
kept produced or used on the Property.

 

11.6  The Tenant shall pay and make good to the Landlord and keep the Landlord
fully and effectually indemnified against all loss costs claims demands
liability damage actions and expenses whatsoever incurred or sustained by the
Landlord directly or indirectly as a consequence or in connection with any
breach non-performance or non-observance of any of the covenants and conditions
on the part of the Tenant contained or implied in this Lease or the use of the
Property or the exercise of the rights granted by this Lease or arising by
virtue of the presence in on over or under the Property of any Hazardous
Material whether now or hereafter during the Term or the existence or condition
of any article in or about the Property or the execution or omission of any
works upon the Property including all costs and expenses incurred by the
Landlord in connection with any steps which the Landlord may (at its absolute
discretion but without being in any way obliged so to do) take to remedy any
breach of covenant or condition by the Tenant AND such indemnity shall be
without prejudice to any rights or remedies of the Landlord under this Lease in
respect of any breach non-performance or non-observance of any covenant or
condition.

 

25



--------------------------------------------------------------------------------

12 Rights and Easements

 

12.1 The Tenant shall not grant to any third party any rights of any nature over
the Property (except as permitted under paragraph 8).

 

12.2 The Tenant shall preserve all easements and rights currently enjoyed by the
Property and in particular (without limitation) will not obstruct any of the
windows of the Property.

 

12.3 The Tenant shall not do or omit to do anything whereby any right of
prescription may arise against the Landlord.

 

13 Regulations

 

The Tenant shall comply with the Regulations and shall procure that all
occupiers of and visitors to the Property comply with them.

 

14 Entry by Landlord

 

14.1 Upon reasonable prior written notice (except in emergency when no notice
need be given) the Tenant shall permit the Landlord and those authorised by it
at all times to enter (and remain unobstructed on) the Property for the purpose
of:

 

  14.1.1  exercising the rights reserved by schedule 3; or

 

  14.1.2  inspecting the Property for any purpose; or

 

  14.1.3  making surveys or drawings of the Property; or

 

  14.1.4  erecting a noticeboard stating that the Property is to let or for sale
(which the Tenant shall not remove interfere with or obscure); or

 

  14.1.5  complying with the Landlord’s obligations under this Lease or with any
other Legal Obligation of the Landlord; or

 

  14.1.6  carrying out works which are the responsibility of the Tenant under
this Lease but which the Tenant has failed to do.

 

14.2 The Tenant shall keep the Landlord informed of the names addresses and
telephone numbers of atleast two persons who have keys to the Property.

 

15 Costs

 

15.1 The Tenant shall pay to the Landlord on demand on a full indemnity basis
all reasonable costs expenses losses and liabilities incurred by the Landlord as
a result of or in connection with:

 

  15.1.1  any breach by the Tenant of any of its covenants or obligations in
this Lease and/or the enforcement or attempted enforcement of those covenants
and obligations by the Landlord; and

 

  15.1.2  any application for Consent under this Lease whether or not that
Consent is refused or the application is withdrawn; and

 

  15.1.3  the preparation and service of any notice under section 146 or 147 Law
of Property Act 1925 notwithstanding that forfeiture may be avoided otherwise
than by relief granted by the Court; and

 

  15.1.4  the preparation and service of any notice under paragraph 3.6 or any
schedule of dilapidations served during the Term or within three months after
Determination ; and

 

  15.1.5  the closure or determination of the registered title to this Lease.

 

15.2

If any payment which falls to be made by the Tenant to the Landlord under this
Lease by way of indemnity or on an indemnity basis (“initial indemnity payment”)
is taxable in the Landlord’s hands the

 

26



--------------------------------------------------------------------------------

 

sum payable shall be increased so that after payment of tax on it the Landlord
retains a net sum equal to the initial indemnity payment.

 

16 Loss of Guarantor

 

If any party who has guaranteed to the Landlord the Tenant’s obligations
contained in this Lease dies or is the subject of any of the events referred to
in clause 5.1.3 then within 14 days after the event the Tenant shall give notice
of it to the Landlord and if so required by the Landlord at the expense of the
Tenant the Tenant shall within twenty eight days after that event procure a
further guarantee in the same terms from a party acceptable to the Landlord
whose agreement shall not be unreasonably withheld or delayed.

 

17 Title Matters

 

17.1 The Tenant shall observe and perform all covenants in respect of the
Property and shall indemnify the Landlord against any costs expenses losses and
liabilities incurred by the Landlord as a result of or arising out of any breach
by the Tenant of any covenant affecting the Property and contained in the Title
Matters so far as they affect the Property and are still subsisting.

 

17.2 The Tenant shall not do or omit any act or thing in respect of the Property
which would or might cause the Landlord to be in material breach of the
covenants on the Landlord’s part or the conditions contained in the Superior
Lease.

 

27



--------------------------------------------------------------------------------

Schedule 7

Landlord’s Covenants

 

1 Quiet Enjoyment

 

If the Tenant observes and performs the Tenant’s covenants and obligations in
this Lease the Tenant may peaceably hold and enjoy the Property during the Term
without any lawful interruption or disturbance from or by the Landlord or any
person claiming through under or in trust for the Landlord.

 

2 Superior Lease

 

The Landlord shall pay the rent reserved by the Superior Lease as and when it
falls due and will observe and perform its covenants in the Superior Lease
(except insofar as the Tenant covenants so to do under this Lease) but this
covenant shall be by way of indemnity only for the Tenant.

 

3 Provision of Services

 

3.1 The Landlord shall provide the Basic Services and such of the Additional
Services as the Landlord from time to time reasonably considers appropriate in a
reasonably economic manner and in accordance with the principles of good estate
management.

 

3.2 Notwithstanding paragraph 3.1 the Landlord shall not be obliged to provide
the Services where:

 

  3.2.1  it is prevented from doing so by circumstances beyond its control
including without limitation breakdown, damage, shortage of fuel, equipment or
materials and inclement weather; or

 

  3.2.2  the Service cannot reasonably be provided as a result of works of
alteration inspection or repair or any other works being carried out at the
Building or

 

  3.2.3  any Rent is in arrear, but in the circumstances set out in paragraphs
3.2.1 or 3.2.2 the Landlord shall restore the Service as soon as reasonably
practicable and provided further that (except in emergency in any part of the
Building or failure of supply by the statutory undertaker) the Landlord shall
endeavour to give at least five working days notice of shut down of the
electrical supply.

 

3.3 Notwithstanding Paragraph 3.1 the Landlord shall not be liable for failure
to provide the Services listed in Paragraph 1.1.1 of schedule 8 until a
reasonable time after the relevant want of repair, decoration maintenance or
renewal has been notified to it in writing.

 

28



--------------------------------------------------------------------------------

Schedule 8

Services and Service Charge

 

1 Basic Services

 

1.1 The Basic Services are:

 

  1.1.1  the repair decoration inspection testing maintenance and renewal of the
Retained Property;

 

  1.1.2  the cleaning of the Common Parts and the exterior of the Building
including the exterior of all windows as reasonably required;

 

  1.1.3  the provision of lighting to the Common Parts when required;

 

  1.1.4  the provision of heating to the Building when required;

 

  1.1.5  the provision of air-conditioning to the Building;

 

  1.1.6  the provision of hot and cold water to any hot or cold taps in the
Common Parts;

 

  1.1.7  the provision of towels, soap and other requisites to any lavatories in
the Common Parts;

 

  1.1.8  the provision of all proper equipment to any kitchen in the Common
Parts;

 

  1.1.9  the provision and operation in the Common Parts of such fire prevention
fire fighting and fire alarm equipment and signs as may be required by any
Authority or by the Insurers;

 

  1.1.10  the provision and operation of the Signboard;

 

  1.1.11  the provision of refuse bins and the operation of a refuse collection
service for the Building;

 

  1.1.12  the provision and operation of a security patrol and/or security
observation system and/or other security equipment for the Building;

 

  1.1.13  the provision of lifts within the Building and for the inspection
testing and maintenance of them.

 

2 Additional Services

 

2.1 The Additional Services are:

 

  2.1.1  the provision and operation of any Plant not included within the Basic
Services;

 

  2.1.2  the provision either permanently or at times which the Landlord
reasonably considers appropriate of pictures floral displays flags decorative
lights and other decorations in the Common Parts;

 

  2.1.3  the provision and maintenance of appropriate or useful Signs or notices
in the Common Parts or visible from the Common Parts or from outside the
Building;

 

  2.1.4  the provision of any other services which the Landlord from time to
time reasonably considers appropriate having regard to the principles of good
estate management.

 

3 Service Costs

 

3.1 The Service Costs are all costs and expenses incurred by the Landlord in the
operation and management of the Building and the provision of services to it
including without limitation:

 

  3.1.1  the cost of providing the Services;

 

29



--------------------------------------------------------------------------------

  3.1.2  the cost of providing to the Retained Property any service which had it
been provided to the Common Parts could have constituted one of the Services;

 

  3.1.3  the cost of all fuel or other energy sources for the Plant and/or the
Retained Property;

 

  3.1.4  any costs which the Landlord may be required to pay to the Superior
Landlord or other parties under the Title Matters (except for rent under any
Superior Lease) or as a contribution to the cost of the Services or to the
repair, decoration, inspecting, testing, maintenance or renewal of any areas or
structures used in common with other parties;

 

  3.1.5  the Outgoings and the rental value of the Retained Property and any
other property used exclusively (or substantially so) in connection with the
provision of the Services;

 

  3.1.6  the cost of preparing submitting and settling any insurance claims
relating to the Building;

 

  3.1.7  the cost of employing or retaining the Managing Agents for the
Building;

 

  3.1.8  the cost of employing or retaining staff to provide the Services
including all incidental expenditure relating to that employment which without
limitation shall include expenditure on pensions insurance health welfare
industrial training levies redundancy clothing tools machinery equipment and
vehicles which in each case the Landlord considers are required for the proper
performance by the staff in question of their duties;

 

  3.1.9  the cost of complying with, making representations against or otherwise
contesting the incidence of any Legal Obligation or prospective Legal Obligation
which will or may affect the Building;

 

  3.1.10  the cost of leasing any item required in connection with the Services;

 

  3.1.11  the cost of enforcing the provisions in the Superior Lease against the
Superior Landlord and the Regulations against occupiers of the Building;

 

  3.1.12  the cost of calculating the Service Charge for each tenant and the
preparation and issue of certificates accounts and audits in respect of the
Service Charge;

 

  3.1.13  all professional charges fees and expenses payable by the Landlord in
respect of any of the Services or the Service Costs;

 

  3.1.14  during any period for which the Landlord does not employ an
independent Managing Agent to manage the Building a sum retainable by the
Landlord equal to the charges which a firm of surveyors based in central London
might reasonably be expected to make for managing the Building;

 

  3.1.15  all Value Added Tax payable by the Landlord in respect of the Service
Costs insofar as it is not recoverable by the Landlord as an input; and

 

  3.1.16  the gross cost to the Landlord by way of interest commission banking
charges commitment fees or otherwise of borrowing any necessary sums in respect
of the Service Costs.

 

4 Calculation and Payment of Service Charge

 

4.1 The Landlord will notify the Tenant before or during any Service Charge
Period of the Estimated Service Charge payable by the Tenant during that Service
Charge Period.

 

4.2 The Tenant shall pay the Estimated Service Charge by four equal quarterly
installments on the Quarter Days.

 

4.3 The Landlord may revise the Estimated Service Charge having regard to the
anticipated Total Service Costs for the relevant Service Charge Period and the
Tenant shall pay to the Landlord any additional Estimated Service Charge which
may become due as a result within seven days of demand.

 

30



--------------------------------------------------------------------------------

4.4 As soon as practicable after each Service Charge Account Date the Landlord
will supply the Tenant with a Service Charge Statement showing:

 

  4.4.1  the Total Service Costs for the Service Charge Period; and

 

  4.4.2  the Service Charge for the Service Charge Period.

 

4.5 If the Service Charge exceeds the Estimated Service Charge the Tenant shall
pay the excess to the Landlord within seven days of receipt of the Service
Charge Statement.

 

4.6 If the Service Charge is less than the Estimated Service Charge then the
shortfall shall be set off against any other moneys due from the Tenant to the
Landlord under this Lease and any balance shall be credited against the next
payment of Estimated Service Charge or (following Determination) paid to the
Tenant.

 

4.7 For a period of one month after delivery of the Service Charge Statement the
Landlord will make available any receipts or invoices evidencing expenditure of
the Total Service Costs for inspection by the Tenant at the offices of the
Landlord or the Managing Agent during normal business hours by appointment.

 

4.8 The Tenant, may, within one month after delivery of the Service Charge
Statement, by written notice to the Landlord, challenge the Service Charge
Certificate on the grounds that it contains an error or errors. Any such
challenge shall give details of the alleged errors. The Tenant shall not be
entitled to dispute the correctness of the Service Charge Statement except in
respect of errors notified within that month.

 

4.9 If the Landlord whether by itself or through its Managing Agent receives any
commission or other benefits for effecting or maintaining the Services it shall
not be obliged to pass the benefit of them onto the Tenant.

 

31



--------------------------------------------------------------------------------

Schedule 9

Regulations

 

1 Delivery and despatch of goods mail and other items to the Property and access
for workmen and materials shall only take place through the service areas in the
Common Parts and through the service entrances lifts stairs and corridors (if
any).

 

2 All refuse shall be kept in suitable containers and shall be made available
for collection by the Landlord at the times specified by the Landlord.

 

3 No sound from loudspeakers or other artificially generated noise which can be
heard outside the Property shall be created within the Property.

 

4 The Tenant shall maintain to the reasonable satisfaction of the Landlord and
to the satisfaction of the Insurers adequate fire prevention apparatus upon the
Property and shall from time to time remove from the Property all waste and
inflammable material as quickly as possible.

 

5 The Tenant shall not exhibit or place any articles of any kind outside the
Property or transact any business except inside the Property.

 

6 The Tenant shall not light or maintain open fires in the Building.

 

7 The Property is to be locked or otherwise secured when not in use.

 

EXECUTED AND DELIVERED as a   )      DEED by BOMBARDIER TRANSPORTATION   )     
UK LIMITED acting by:   )         

Director

  

/s/ Illegible

   

Director/Secretary

  

/s/ Illegible

 

32



--------------------------------------------------------------------------------

Schedule 9

Regulations

 

1 Delivery and despatch of goods mail and other items to the Property and access
for workmen and materials shall only take place through the service areas in the
Common Parts and through the service entrances lifts stairs and corridors (if
any).

 

2 All refuse shall be kept in suitable containers and shall be made available
for collection by the Landlord at the times specified by the Landlord.

 

3 No sound from loudspeakers or other artificially generated noise which can be
heard outside the Property shall be created within the Property.

 

4 The Tenant shall maintain to the reasonable satisfaction of the Landlord and
to the satisfaction of the Insurers adequate fire prevention apparatus upon the
Property and shall from time to time remove from the Property all waste and
inflammable material as quickly as possible.

 

5 The Tenant shall not exhibit or place any articles of any kind outside the
Property or transact any business except inside the Property.

 

6 The Tenant shall not light or maintain open fires in the Building.

 

7 The Property is to be locked or otherwise secured when not in use.

 

EXECUTED AND DELIVERED as a   )      DEED by LEARNING TREE INTERNATIONAL   )   
  LIMITED acting by:   )         

Director

  

/s/ R. Chappell

        

R. Chappell

   

Director/Secretary

  

/s/ R. Harvey

        

R. Harvey

 

32